ICJ_091_ApplicationGenocideConvention_BIH_SCG_1993-09-13_ORD_01_NA_02_FR.txt. 353

OPINION INDIVIDUELLE DE M. SHAHABUDDEEN

[Traduction]

Je suis d’accord avec la décision qu’a prise la Cour de réaffirmer, voire
de souligner, l’applicabilité continue de l'ordonnance qu’elle a déjà
rendue à la dégradation de la situation humanitaire en Bosnie-Herzégo-
vine. Pour appuyer cette décision, je tiens à expliquer ci-après mon raison-
nement sur certaines des questions qui, à mon avis, méritent que l’on
exerce le droit d'exposer une opinion individuelle conformément à l’ar-
ticle 57 du Statut de la Cour.

J. LA DEMANDE EN INDICATION DE MESURES CONSERVATOIRES
PRESENTÉE PAR LA BOSNIE-HERZÉGOVINE

Forum prorogatum

Pour ce qui est du paragraphe 34 de l’ordonnance, la base consensuelle
de la compétence de la Cour n’a guère besoin d’être mise en relief. La
compétence sur la base du forum prorogatum ne fait pas exception à cet
égard. L’argument selon lequel la Yougoslavie a reconnu la compétence
de la Cour indépendamment de l’article IX de la convention sur le géno-
cide de 1948 est fondé sur le fait que, dans les observations écrites qu’elle a
soumises le 1% avril 1993 au sujet de la première demande en indication de
mesures conservatoires présentée par la Bosnie-Herzégovine, la Yougo-
slavie a déclaré qu’elle «recommande à la Cour d’indiquer...» certaines
autres mesures conservatoires. Cependant, au paragraphe 5 des mêmes
observations écrites, la Yougoslavie a proposé que la Cour rejette les cinq
dernières des six mesures conservatoires alors sollicitées par la Bosnie-
Herzégovine

«étant donné que ces mesures sortent du cadre de l’article IX de la
convention pour la prévention et la répression du crime de génocide
et qu’en conséquence la Cour n’est pas compétente pour statuer à
leur égard ».

En outre, au paragraphe 6 de ce même document, la Yougoslavie a déclaré
à la Cour

«qu’elle n’accepte pas sa compétence de connaître de toute revendi-
cation du demandeur sortant du cadre de la convention pour la
prévention et la répression du crime de génocide. Cela est sans préju-
dice de la décision finale du Gouvernement yougoslave s'agissant de
devenir ou non partie au différend porté devant la Cour par la
«République de Bosnie-Herzégovine ».

32
APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. SHAHABUDDEEN) 354

C’est ainsi également que, lors de l’audience tenue le 2 avril 1993 au sujet
de la première demande en indication de mesures conservatoires présen-
tée par la Bosnie-Herzégovine, le coagent par intérim de la Yougoslavie a
déclaré ce qui suit:

«La République fédérative de Yougoslavie ne consent à aucune
extension de la compétence de la Cour au-delà de ce qui est expres-
sément stipulé dans la convention [sur le génocide] elle-même.»
(CR 93/13, p. 16, 2 avril 1993, après-midi, M. Rosenne.)

Eu égard à ces déclarations dépourvues d’ambiguité quant à la position
fondamentale assumée par la Yougoslavie au sujet de la compétence de la
Cour, la question qui se pose a trait à la façon dont il faut interpréter, du
point de vue de la compétence, la demande en indication de mesures
conservatoires présentée par la Yougoslavie elle-même le 1° avril 1993. A
la lumière de ces déclarations, dont deux ont été énoncées dans le docu-
ment même dans lequel des mesures conservatoires ont été sollicitées, il
est difficile d’interpréter cette demande comme reflétant une offre de la
Yougoslavie d'élargir la compétence de la Cour; il semble plus raison-
nable d’y voir une demande qui ne devrait être examinée que dans la
mesure où la Yougoslavie considérait (à tort ou à raison) que les mesures
conservatoires qu’elle sollicitait étaient indirectement pertinentes dans
le contexte de l’action intentée en vertu de l’article IX de la convention
sur le génocide, à supposer que cette convention fût en vigueur entre les
Parties. Comme il s’agit d’une question de consentement, c’est l'intention
de la Yougoslavie qui compte, et non le bien-fondé de sa thèse quant à la
pertinence de sa demande dans le contexte d’un génocide. Il semble peu
probable que les mesures qu’elle sollicitait aient été entendues par la
Bosnie-Herzégovine comme reflétant une intention de la Yougoslavie de
soulever des questions ne tombant pas sous le coup de l’article IX de la
convention sur le génocide. La Bosnie-Herzégovine n’a pas alors essayé de
soulever une question de forum prorogatum sur la base des mesures ainsi
sollicitées par la Yougoslavie; conformément à la thèse qu’elle soutient
actuellement, cela aurait dû être dans son intérêt pour faire échec à l’excep-
tion soulevée avec insistance par la Yougoslavie à l’effet qu’il n’existait
aucune compétence en dehors de celle conférée par la convention.

La question à résoudre dans l’affaire del’ Anglo-Iranian Oil Co., en réalité,
tenait à l'intention dans laquelle l'Iran avait soulevé ses exceptions autres
que son exception préliminaire à la compétence de la Cour. Son intention
était que ces exceptions ne devaient être examinées que si son exception de
base concernant la compétence n’était pas accueillie; en conséquence, ces
exceptions ne pouvaient pas être interprétées comme impliquant une recon-
naissance de ce à quoi elle objectait constamment (C.1.J. Recueil 1952,
p- 113-114). L’exception opposée par la Yougoslavie à toute compétence en
dehors de l’article IX de la convention sur le génocide est sa position fonda-
mentale. Cette exception, étant claire et ayant été constamment invoquée,
ne pouvait pas raisonnablement être interprétée, dans l’esprit de la Yougo-
slavie, comme devant être neutralisée par un autre élément du document

33
APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. SHAHABUDDEEN) 355

même dans lequel cette exception était soulevée, ou en tout cas pas en
l’absence de termes qui auraient manifesté avec une clarté totalement
dépourvue d’équivoque une intention aussi contradictoire. Par conséquent,
du point de vue de l’intention, je ne suis pas convaincu que la demande en
indication de mesures conservatoires présentée par la Yougoslavie puisse
être traitée d’une façon différente des exceptions de l'Iran.

Dans l'affaire du Détroit de Corfou, exception préliminaire, la Cour a
relevé que l’Albanie avait, dans une lettre, accepté «en termes précis «la
juridiction de la Cour dans l'affaire présente» (C.IL.J. Recueil 1947-1948,
p. 27). Cela étant, la Cour a pu considérer cette lettre comme constituant
une «acceptation volontaire, indiscutable, de la juridiction de la Cour»
(ibid. ; les italiques sont de moi). La nécessité de faire preuve de clarté ne
saurait être moins impérieuse lorsque, comme c’est le cas dans la présente
affaire, il n’existe aucune déclaration reconnaissant la juridiction de la
Cour «en termes précis». La conduite de la Yougoslavie ne peut pas, à
mon avis, être interprétée comme impliquant une acceptation indiscutable
de la juridiction de la Cour en dehors de celle conférée par l’article IX de la
convention sur le génocide de 1948. L’exigence absolue d’une preuve claire
du consentement explique suffisamment la conclusion de Fitzmaurice
selon laquelle « dans la pratique, la Cour semble avoir adopté une attitude
extrêmement prudente et conservatrice sur la question du forum proroga-
tum», pour utile que ce concept puisse être (sir Gerald Fitzmaurice, The
Law and Procedure of the International Court, 1986, vol. IE, p. 511).

Jugement provisionnel

Au paragraphe 19 de ses observations écrites du 9 août 1993 concernant
la seconde demande en indication de mesures conservatoires présentée
par la Bosnie-Herzégovine, la Yougoslavie a fait valoir que:

«Certaines des mesures conservatoires, comme celles visées au
paragraphe 3 [concernant l’annexion ou l’absorption], ont le carac-
tère d’un arrêt. Elles visent à régler en droit l’objet du différend. Les
différends sont réglés par des arrêts, non par des mesures conserva-
toires. (Usine de Chorzôw, C.P.J.I. série A n° 12, p. 10.)»

Comme elle l’indique clairement, cette affirmation ne visait pas toutes
les mesures sollicitées par la Bosnie-Herzégovine. A supposer toutefois
que la Yougoslavie invoque en fait la doctrine du jugement provisionnel
de l’affaire de I’ Usine de Chorzowa propos de la demande en indication de
mesures conservatoires présentée par la Bosnie-Herzégovine pour éviter
un génocide, il me semble que les limites de cette doctrine ont été claire-
ment démontrées si elle devait avoir pour effet de transformer la Cour
en un spectateur impuissant devant l'éventualité que ce crime soit
commis. La jurisprudence de la Cour montre que tel ne peut pas être vrai-
ment le résultat de cette doctrine (voir les affaires des Essais nucléaires
(Australie c. France), mesures conservatoires, C.I.J. Recueil 1973, p. 99; des
Essais nucléaires {Nouvelle-Zélande c. France), mesures conservatoires,

34
APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. SHAHABUDDEEN) 356

C.LJ. Recueil 1973, p. 135, et du Personnel diplomatique et consulaire des
Etats-Unis à Téhéran, mesures conservatoires, C.I.J. Recueil 1979, p. 16,
par. 28). Dans les systèmes de droit interne, la proposition selon laquelle
une ordonnance avant dire droit ne peut en aucune circonstance porter
sur le même objet que la demande principale nes applique pas toujours!.

L’idée qu’une mesure conservatoire puisse avoir le méme effet que la
mesure principale dont le prononcé est demandé est conceptuellement
distincte de l’idée de jugement provisionnel. Une mesure conservatoire a
pour but de sauvegarder le droit en cause en attendant le règlement défini-
tif de l’affaire, tandis qu’un jugement provisionnel a pour but de donner
au demandeur une satisfaction provisoire en lui accordant un paiement
anticipé au titre d’une obligation qui est reconnue ou raisonnablement
claire mais qui n’est pas encore quantifiée avec précision. Certains sys-
tèmes juridiques prévoient la possibilité pour le juge d’ordonner un paie-
ment provisionnel?. En revanche, comme la Cour permanente l’a fait
observer dans l’affaire de l’ Usine de Chorzéw, une demande tendant en
réalité à obtenir un jugement provisionnel «ne rentre pas dans les termes
des dispositions du Statut et du Règlement... » de la Cour (C.P.J.I. série A
n° 12, p. 10).

Dans cette affaire, l'Allemagne a effectivement utilisé certaines des
expressions généralement employées dans le contexte des mesures conser-
vatoires. Il est clair cependant que, ce qu'elle sollicitait en réalité, c'était un
jugement provisionnel au sens indiqué ci-dessus. C’est ce qu’illustre la
prémisse par laquelle elle a ouvert son raisonnement, à savoir «que le prin-
cipe de l’indemnité est reconnu et que ce n’est que la limite supérieure de la
somme à payer par le Gouvernement polonais qui est encore douteuse... »
(ibid., p. 6). Telle était essentiellement la base sur laquelle l’Allemagne
demandait à la Cour de prononcer une ordonnance indiquant au Gouverne-
ment polonais qu’il devait «payer au Gouvernement allemand à titre provi-
soire la somme de trente millions de Reichsmarks dans le délai d’un mois à
dater de l’ordonnance demandée» (ibid., p. 10). C’est à juste titre que la
Cour a refusé de faire droit à cette demande, n’ayant tout simplement pas un
tel pouvoir, Dans la présente affaire, et pour autant qu’une mesure conser-
vatoire sauvegarde véritablement les droits contestés en attendant l’arrêt
définitif, la possibilité qu’elle puisse produire le même effet que celle
demarnidée au principal (encore qu'il s’agisse là d’une considération relevant
du pouvoir discrétionnaire de la Cour) ne l’exclut pas pour autant du
pouvoir que confère à la Cour l’article 41 de son Statut d’indiquer les
mesures conservatoires (voir E. Dumbauld, Interim Measures of Protection
in International Controversies, 1932, p. 163-164, et la discussion générale qui
figure dans Jerzy Sztucki, Interim Measures in the Hague Court: An Attempt
at a Scrutiny, 1983, p. 93 et suiv.).

! Voir, en droit anglais, Halsbury’s Laws of England, 4° éd., p. 537-538, par. 953, et
Woodford v. Smith, [1970] 1 All ER 1091 n. et [1970] 1 WLR 806.

2 Voir par exemple la situation en droit anglais, telle qu’exposée dans The Supreme
Court Practice 1993, Londres, 1992, vol. 1, Order 29/9 et suiv.

35
APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. SHAHABUDDEEN) 357
Les informations publiées dans les médias

Certaines critiques ont été formulées par la Yougoslavie, motif pris de
ce que les moyens de preuve produits par la Bosnie-Herzégovine compre-
naient des nouvelles parues dans les journaux et des déclarations faites à
la presse, à la radio et à la télévision. Ces moyens de preuve sont-ils rece-
vables et, dans l’affirmative, dans quelle mesure?

Il va de soi que la Cour est «liée par les dispositions pertinentes de
son Statut et de son Règlement relatives au système de la preuve » (Acti-
vités militaires et paramilitaires au Nicaragua et contre celui-ci (Nica-
ragua c. Etats-Unis d'Amérique), C.L.J. Recueil 1986, p. 39, par. 59). Cepen-
dant, ces dispositions ont trait aux délais et autres questions qui ont
pour but «d’assurer une bonne administration de la justice, dans le res-
pect de l’égalité des parties» (ibid). Elles ne concernent pas les types
d'éléments de preuve qui peuvent être jugés recevables ni les prin-
cipes sur la base desquels les éléments de preuve sont appréciés par la
Cour.

Sur ce point, il n’existe pas de règle technique comme celles qui existent
dans la plupart des systèmes de droit interne (Sud-Ouest africain, deuxième
phase, C.I.J. Recueil 1966, p. 430, opinion dissidente de M. Jessup;
Barcelona Traction, Light and Power Company Limited, deuxième phase,
C.LJ. Recueil 1970, p. 98, par. 58, opinion individuelle de sir Gerald Fitz-
maurice, et ibid., p. 215, par. 97, opinion individuelle de M. Jessup). Se
référant à ce que la common law appelle la «meilleure » preuve, sir Gerald
Fitzmaurice a fait observer, d’un ton lourd de sens, que «les tribunaux
internationaux ne sont pas liés par des règles aussi strictes, dont beau-

~coup ne conviennent pas à des litiges entre gouvernements » (ibid., p. 98,
par. 58).

Dans l’affaire du Personnel diplomatique et consulaire des Etats-Unis à

Téhéran, la Cour a déclaré ce qui suit:

«La plupart des faits essentiels de l’affaire sont de notoriété pu-
blique et ont été largement évoqués dans la presse mondiale ainsi
que dans des émissions de radiodiffusion et de télévision de l’Iran et
d’ailleurs. » (C.I.J. Recueil 1980, p. 9, par. 12.)

La Cour a noté en outre qu'il avait été dit au nom des Etats-Unis d’Amé-
rique que ceux-ci avaient dû «s’appuyer sur les comptes rendus des jour-
naux, de la radiodiffusion et de la télévision pour étayer un certain
nombre des faits rapportés dans le mémoire... » (C.L.J. Recueil 1980, p. 10,
par. 12; voir également C.I.J. Mémoires, Personnel diplomatique et consu-
laire des Etats-Unis à Téhéran, p. 192 et suiv. et p. 329 et suiv.).

Il est clair que la Cour a pris ces informations en considération. Ces
informations avaient été communiquées au Gouvernement iranien «sans
que ce gouvernement ait opposé la moindre dénégation ou mise en doute
des faits allégués...» (C.I.J. Recueil 1980, p. 10, par. 13). Il me semble
cependant que l’absence de dénégation par l’Iran des faits allégués ait

36
APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. SHAHABUDDEEN) 358

concerné le poids à accorder à ces allégations et non leur recevabilité.
Certes, comme la Cour l’a dit ultérieurement, même quand de telles infor-
mations répondent à une norme d’objectivité élevée, la Cour les considère

«non pas comme la preuve des faits, mais comme des éléments qui
peuvent contribuer, dans certaines conditions, à corroborer leur exis-
tence, à titre d'indices venant s’ajouter à d’autres moyens de preuve »
(Activités militaires et paramilitaires au Nicaragua et contre celui-ci
(Nicaragua c. Etats-Unis d'Amérique), C.IJ. Recueil 1986, p. 40,
par. 62, et ibid., opinion dissidente de M. Schwebel, p. 324).

Cette utilisation limitée qui en est faite ne rend pas les informations en
question moins recevables, mais il s’agit d’une considération dont il y a
lieu de prendre soigneusement note.

Si les informations publiées par les médias sont admissibles lors de
l'examen au fond, comme dans l’affaire du Personnel diplomatique et
consulaire des Etats-Unis à Téhéran, elles ne doivent pas être moins rece-
vables au stade d’une indication de mesures conservatoires, comme dans la
présente affaire. En fait, des informations publiées par les médias avaient
été également présentées à la Cour au stade des mesures conservatoires
dans cette affaire (C.I.J. Mémoires, Personnel diplomatique et consulaire des
Etats-Unis à Téhéran, p. 45, et p. 67, appendice C, et C.I.J. Recueil 1979,
p. 10, par. 7). Nul n’ignore que, dans certains systèmes de droit interne, les
règles en matière de preuve sont assouplies lorsqu'il s’agit d’une action
devant déboucher sur un jugement avant dire droit, de sorte que des infor-
mations recueillies par ouï-dire peuvent être jugées recevables alors
qu’autrement elles ne le seraient pas!.

Dans la présente affaire, il est clair qu’il faut faire fond sur les informa-
tions publiées par les médias. Le coagent du demandeur, M. Boyle, a parlé
plus d’une fois des difficultés qu’il y a à communiquer avec Sarajevo, et
rien ne permet apparemment de mettre en doute ces affirmations. Même
la Yougoslavie a présenté certaines déclarations sous forme de rapports
de presse (voir les observations écrites de la Yougoslavie en date du 9 août
1993, annexes I, IV et V). |

A mon avis, et sous réserve du poids qu’il convient d’accorder à de
telles informations et de la limitation susmentionnée, les informations
publiées par les médias qu’a soumises la Bosnie-Herzégovine sont rece-
vables. Toutefois, en raison des considérations de caractère juridique
expliquées dans l'ordonnance, la réaction de la Cour à la demande pré-
sentée par la Bosnie-Herzégovine ne saurait aller plus loin que ce qui y
est énoncé.

! C’est ainsi qu’en droit anglais une déposition relatant ce que le témoin croit savoir
est recevable lorsque l’action tend à obtenir un jugement avant dire droit et que les
sources de l'information et les raisons pour lesquelles elle semble fiable sont indiquées.
Voir The Supreme Court Practice 1993, vol. 1, Order29/1/11 et Order41/5/1-2.

37
APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. SHAHABUDDEEN) 359

II. LA DEMANDE EN INDICATION DE MESURES CONSERVATOIRES
DE LA YOUGOSLAVIE

L'utilisation qui peut être valablement faite des éléments de preuve

Une importante question liminaire, d’ailleurs assez délicate, a trait à la
mesure dans laquelle la Cour peut tenir compte des éléments de preuve
produits à l’appui des différentes thèses pour déterminer si les circons-
tances exigent qu’elle indique les mesures sollicitées. Le problème est ici
que, s’il ressort assez clairement de la jurisprudence établie que la Course
sert effectivement des éléments de preuve produits, il est plus difficile de
dire comment ou dans quelle mesure elle s’en sert. Il est vrai qu’à ce stade
la Cour ne formule aucune constatation factuelle de caractère défini-
tif, mais cela est à peu près tout ce que l’on puisse dire avec quelque assu-
rance. Si elle ne procède pas à des constatations de caractère définitif sur
la base des éléments présentés, la Cour parvient-elle à des conclusions
provisoires ? Si ce point est obscur c’est, je pense, en raison de la crainte
que l’utilisation que la Cour pourrait faire des éléments de preuve
présentés puisse conduire à conclure à tort qu’elle a préjugé. Il n’en
demeure pas moins que les éléments de preuve présentés par les Parties le
sont pour qu'ils soient utilisés par la Cour, et que celle-ci s’en sert. Il me
semble que la crainte de donner à tort l'impression qu’il y a eu préjugé est
un moindre risque que le danger que crée l’incertitude qui entoure la
façon dont la Cour utilise les éléments de preuve soumis ou la mesure
dans laquelle elle le fait.

Le principe établi selon lequel la Cour n’est pas habilitée, 4 ce stade, a
conclure définitivement sur les faits est rappelé au paragraphe 48 de
l’ordonnance. Affirmer que la Cour pourrait parvenir à de telles conclu-
sions, sous réserve de les altérer ou de les modifier ultérieurement dans
son arrêt définitif, équivaudrait dans la pratique à mettre la Cour, lors de
Pexamen quant au fond, dans la situation d’une juridiction d’appel appe-
lée à revoir la décision qu’elle aurait elle-même rendue précédemment. Le
fait qu’une telle situation serait manifestement inacceptable ne veut
cependant pas dire que la Cour doive, à ce stade, édicter automatique-
ment des mesures dès lors que certaines pièces justificatives ont été
soumises et sans égard à la force probante de celles-ci. Un juge qui agirait
ainsi pourrait se vanter d’éviter tout risque de préjugé, mais ce serait au
prix de mettre artificiellement les deux parties sur le même pied en
matière de preuve alors même que les preuves présentées par l’une d'elles
peuvent être caractérisées par un manque de solidité manifeste. Ce prix
peut être évité au moyen d’une appréciation préliminaire de la qualité des
éléments de preuve produits; même dans la mesure où l’on peut craindre
que cette opération suscite quelque risque de préjugé, la science du juge
l’a habitué à procéder à une telle appréciation aux fins limitées d’une
action avant dire droit sans pour autant encourir le risque de préjuger la
question quant au fond.

Les mesures conservatoires (qu’elles soient juridiquement contrai-
gnantes ou non) sont censées être appliquées et peuvent immédiatement

38
APPLICATION DE CONVENTION GENOCIDE (OP. IND. SHAHABUDDEEN) 360

produire d’importantes conséquences pratiques. La Cour ne les indique
pas à la légère. Aux termes du paragraphe | de l’article 41 de son Statut, la
Cour a le pouvoir d’indiquer des mesures conservatoires «si elle estime
que les circonstances l’exigent ». La Cour ne peut pas savoir quelles sont
les circonstances sans examiner les éléments produits pour les établir.
Comment la Cour pourrait-elle faire autrement, si c’est avec raison que
M. Anzilotti a mentionné «la possibilité du droit revendiqué … et la possi-
bilité du danger auquel ce droit serait exposé » (Réforme agraire polonaise
et minorité allemande, C.P.J.I. série A/B n° 58, p. 181). Si tel est le critère
applicable, et avec tout le respect que je dois à la Cour, je crois que tel est
effectivement le cas, la Cour est appelée, à ce stade, à prendre une décision
sur la question de savoir si, au vu des éléments de preuve présentés, il
existe la possibilité des droits revendiqués par la Yougoslavie et la possibi-
lité que ces droits soient exposés à un danger; or, elle ne peut le faire sans
apprécier la qualité des éléments de preuve qui lui ont été soumis.

Cette conclusion est conforme à la position adoptée par la Yougoslavie
dans les observations écrites qu’elle a présentées le 1° avril 1993 au sujet
de la première demande en indication de mesures conservatoires de la
Bosnie-Herzégovine, au paragraphe 5 desquelles elle a fait valoir que
«[lles affirmations sur la base desquelles la Cour est priée d’indiquer ces
mesures conservatoires ne sont pas véridiques, c’est-à-dire ne correspon-
dent pas à la réalité». Cette affirmation implique nécessairement que la
Cour, même au stade d’une procédure interlocutoire, a compétence pour
examiner les questions de crédibilité.

Quant à la norme applicable, l'observation suivante de Dumbauld peut
être d’un certain secours:

«Compte tenu de la nécessité d’agir rapidement et de la nature
provisoire de l’ordonnance, des preuves absolument convaincantes,
comme celles qui devraient fonder les conclusions de la Cour dans
un arrêt définitif, ne sont pas nécessaires.

Cependant, la Cour doit asseoir sa décision sur les éléments de
preuve dont elle a été saisie et non sur de simples conjectures. En
l'occurrence, ce qu’il faut rechercher, c’est que les éléments de preuve
soient pour l'essentiel crédibles plutôt que d’une exactitude formelle-
ment inattaquable. » (E. Dumbauld, Interim Measures of Protection in
International Controversies, 1932, p. 161.)

Ainsi, même si «des preuves absolument convaincantes» ne sont pas
requises, il faut néanmoins que les preuves soient «pour l’essentiel cré-
dibles ». Tel me semble être le critère à appliquer pour évaluer la qualité
des informations soumises à la Cour. J’en viens donc maintenant à cette
évaluation elle-même.

Les méthodes suivant lesquelles les éléments de preuves
soumis par la Yougoslavie ont été préparés

Chacune des Parties nie être responsable d’un génocide et en accuse
l’autre. Il y a donc, de ce point de vue, une certaine symétrie dans leurs

39
APPLICATION DE CONVENTION GENOCIDE (OP. IND. SHAHABUDDEEN) 361

positions. Cette symétrie est cependant rompue par une importante diffé-
rence qui a trait à la position adoptée par chacune des Parties à propos du
conflit. La Bosnie-Herzégovine est évidemment impliquée dans le
conflit, mais la Yougoslavie affirme qu’elle ne l’est pas. Celle-ci dit qu’il y
a une guerre civile en Bosnie-Herzégovine et que le Gouvernement
yougoslave :

«n’est pas une partie belligérante, qu’il n’a pas de soldats sur le terri-
toire de la « République de Bosnie-Herzégovine», qu’il ne prête un
appui armé à aucune des parties au conflit et qu’il n’encourage
d’aucune façon la commission des crimes mentionnés dans la
requête [déposée par la Bosnie-Herzégovine le 20 mars 1993]» (lettre
en date du 1* avril 1993 adressée au Greffier par le ministre fédéral
des affaire étrangères de Yougoslavie; voir également la déclaration
de M. Zivkovic dans CR 93/13, p. 7, 2 avril 1993, après-midi).

Au contraire, affirme la Yougoslavie, elle a accordé refuge à un grand
nombre de Musulmans de Bosnie-Herzégovine et a fourni une aide huma-
nitaire à la Bosnie-Herzégovine de différentes façons (observations
écrites de la Yougoslavie concernant la seconde demande en indication
de mesures conservatoires de la Bosnie-Herzégovine, 9 août 1993, par. 11).

En fait, la position de la Yougoslavie est qu’elle a adopté une attitude
d’impartialité consistant à ne pas intervenir dans la situation militaire en
Bosnie-Herzégovine. I] ne s’agit pas, à ce stade, de savoir si cette affirma-
tion correspond ou non à la réalité; l'important est que telle est la position
adoptée par la Yougoslavie. L’adoption d’une attitude de non-interven-
tion sur le plan militaire est un élément pertinent pour la façon dont la
Cour doit aborder les allégations formulées par la Yougoslavie et influe
sur la qualité de ces allégations.

Les principaux éléments du dossier présenté par la Yougoslavie ont été
rassemblés par la «commission d’Etat yougoslave sur les crimes de guerre
et le genocide». Le dossier ainsi rassemblé par la commission yougoslave
allègue qu’un génocide est commis, mais exclusivement par les Musul-
mans contre les Serbes; l’on n'y trouve aucune allusion d’un génocide
commis par les Serbes contre les Musulmans. Cela n’est pas surprenant si
l'on considère, tout d’abord, que le mandat de la commission ne s’étendait
pas si loin, son rapport étant intitulé « Mémorandum sur les crimes de
guerre et crimes de génocide commis en Bosnie orientale (communes de
Bratunac, Skelani et Srebrenica) contre la population serbe, pendant la
période d’avril 1992 à avril 1993 ». Toutefois, l’on trouve à la page 79 de ce
mémorandum le passage suivant:

«Une bonne part des documents relatifs aux assassinats, embus-
cades organisées, massacres de personnes, destruction de biens,
sévices infligés en prison, pillages et incendies sont entre les mains
des autorités compétentes, à savoir les postes de police, centres sani-
taires ou autres établissements publics, ainsi que le commandement
et les unités de l’armée de la République de Srpska. »

40
APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. SHAHABUDDEEN) 362

M. Boyle a fait observer à juste titre que cela non seulement montre que
la commission d’Etat yougoslave sur les crimes de guerre et le génocide a
fait fond sur des documents qui lui avaient été communiqués par «le
commandement et les unités de l’armée de la République de Srpska»,
mais encore suggère l’existence de rapports étroits entre les autorités
yougoslaves et les autorités militaires des Serbes bosniaques. Il y a tout
lieu pour la Cour de s’abstenir, à ce stade, de fonder une décision sur des
informations de ce type, non seulement parce qu’elles sont partisanes, ce
qu'elles sont, mais encore parce qu'il s’agit d'informations partisanes
présentées par une partie qui affirme avoir adopté une position consistant
à ne pas prendre position sur le plan militaire.

L’affirmation de la Yougoslavie selon laquelle elle n'intervient pas
dans les opérations militaires des Serbes bosniaques

Il faut maintenant revenir à l’affirmation de la Yougoslavie selon
laquelle elle n'intervient pas dans les activités militaires serbes en Bosnie
ni ne les appuie. Or, une déclaration faite au nom du Gouvernement de la
Serbie (qui fait partie de la Yougoslavie) après que la Cour a rendu sa
première ordonnance montre que ce gouvernement, au prix de sacrifices
considérables, a en fait «aidé généreusement et sans réserves » les Serbes
dans ce qu'il disait être le «juste combat pour la liberté et l’égalité du
peuple serbe [qui] est actuellement mené dans la République serbe », c’est-
à-dire sur le territoire de la Bosnie-Herzégovine (voir le communiqué
publié après la session du Gouvernement de la République de Serbie, tel
qu’il est reproduit dans la seconde demande de la Bosnie-Herzégovine du
27 juillet 1993, p. 43-44). Une déclaration publiée au nom du Gouverne-
ment fédéral de Yougoslavie va dans le même sens (communiqué du
Gouvernement fédéral reproduit dans la seconde demande de la Bosnie-
Herzégovine en date du 27 juillet 1993, p. 44-45). Il a également été produit
comme preuve le texte de la déclaration ci-après faite le 11 mai 1993 parle
président Slobodan Milosevic de la Serbie:

« Au cours des deux années écoulées, la République de Serbie — en
aidant les Serbes hors de Serbie — a forcé son économie à des efforts
massifs et ses citoyens à des sacrifices considérables. Ces efforts et
sacrifices atteignent maintenant les limites du supportable. La ma-
jeure partie de cette aide est allée à la population et aux combattants
en Bosnie-Herzégovine, mais un volume d’aide considérable est allée
aussi au cing cent mille réfugiés en Serbie. En même temps, en raison
de sa solidarité avec les Serbes en Bosnie-Herzégovine et de son
assistance a ces derniers, la Serbie subit de dures sanctions interna-
tionales. Aujourd’hui, il n’y a pas de comparaison entre nous et
n'importe quel autre pays du monde, ou très peu de pays, pour ce qui
est des difficultés économiques et d’ordre général que nous affron-
tons. Nous savions évidemment que nous rencontrerions ces difficultés
lorsque nous avons décidé de porter assistance aux Serbes qui faisaient
la guerre.

41
APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. SHAHABUDDEEN) 363

Maintenant les conditions de la paix en Bosnie ont été créées. A la
suite d’une année de guerre et de négociations de paix à long terme,
les Serbes ont conquis leur liberté et regagné l'égalité qui leur avait
été enlevée lorsque la guerre a commencé. La majeure partie du terri-
toire de l'ex-Bosnie-Herzégovine appartient maintenant aux provinces
serbes. C’est là une raison suffisante pour mettre fin à la guerre et
dissiper d’autres malentendus éventuels par des négociations et des
moyens pacifiques.

kk *

La Serbie a accordé une assistance considérable aux Serbes de
Bosnie. Grâce à cette assistance, ces derniers ont obtenu presque tout ce
qu'ils voulaient.» (Transcription de la BBC reproduite dans la
seconde demande de la Bosnie-Herzégovine, p. 47-48.)

Sur la base de ces éléments de preuve et des autres informations
soumises, il est 4 ce stade tout au moins défendable de dire que la Yougo-
slavie a en fait accordé une assistance militaire et d’autres formes d’as-
sistance à l’effort de guerre des Serbes bosniaques, que cette assistance a
commencé avant l’ordonnance rendue par la Cour le 8 avril 1993 et s’est
poursuivie sans interruption depuis lors; que le but de cette assistance
était de permettre aux Serbes bosniaques d’obtenir des territoires en
Bosnie-Herzégovine, et que par conséquent le président Milosevic a
accepté la responsabilité du «nettoyage ethnique» qui constituait un
élément central des méthodes par lesquelles ces territoires étaient acquis.

La non-intervention dans le conflit affirmée par la Yougoslavie suscite
de sérieux doutes. Ces doutes, à leur tour, doivent amener la Cour à hési-
ter, à ce stade, à baser une décision sur les informations qui lui ont été
fournies pour établir, comme l’allègue la Yougoslavie, qu’un génocide est
commis par la Bosnie-Herzégovine.

Le silence de la Yougoslavie concernant la question de savoir
si les Serbes bosniaques ont commis un génocide

Si, comme je le pense, les éléments de preuve portent à croire que la
Yougoslavie a en fait appuyé l’effort militaire serbe en Bosnie-Herzégo-
vine, la Cour peut à ce stade raisonnablement estimer que la Yougoslavie
est en mesure de savoir si les autorités serbes en Bosnie-Herzégovine ont
ou non commis un génocide. C’est là un point que la Yougoslavie ni ne
confirme ni n’affirme. Elle dit ce qui suit:

«La République fédérative de Yougoslavie n’a dirigé, appuyé ou
influencé personne dans le but de commettre le crime de génocide ou
aucun acte visé à l’article III de la convention sur le génocide contre
la population musulmane de Bosnie-Herzégovine ou contre aucun
autre groupe national, ethnique ou religieux. » (Observations écrites
de la Yougoslavie en date du 9 août 1993, par. 11.)

42
APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. SHAHABUDDEEN) 364

Une telle argumentation laisse subsister la possibilité qu’un génocide
soit commis par les Serbes contre les Musulmans, que la Yougoslavie soit
à même de le savoir et le sache, mais que la Yougoslavie adopte simple-
ment pour position que ce génocide est commis sans son appui. Nul doute
qu’une telle position puisse être adoptée au fond, la question tenant à la
responsabilité de la Yougoslavie. Mais j'aurais cru qu’une approche
moins discrète aurait été appropriée alors que la Yougoslavie demandait
elle-même à la Cour d'indiquer des mesures conservatoires pour qu’il soit
mis fin au génocide prétendument commis par les Musulmans contre les
Serbes. La Bosnie-Herzégovine, pour sa part, nie qu’un génocide soit
commis contre les Serbes. Cela est contesté par la Yougoslavie, mais
constitue tout au moins l’affirmation claire d’une position. L'important,
dans le cas de la Yougoslavie, n’est pas qu’elle nie qu’un génocide soit
commis par les Serbes, mais plutôt qu’elle ne le confirme ni ne l’affirme,
alors même qu’elle est en mesure de faire l’un ou l’autre. I s’agit la, à mes
yeux, d’une circonstance que la Cour doit peser soigneusement lorsqu'elle
exerce son pouvoir discrétionnaire de décider s’il convient de faire droit à
la demande de la Yougoslavie en indication de mesures conservatoires en
faveur des Serbes.

La demande en indication de mesures conservatoires de la Yougoslavie
n'a été présentée qu'en raison de la seconde demande
de la Bosnie-Herzégovine

Jen viens maintenant à l’heure des allégations de la Yougoslavie. Le
fait que la demande de la Yougoslavie a été formulée en réponse à la
seconde demande de la Bosnie-Herzégovine ne parle pas nécessairement
contre elle. Mais la question qui se pose est la suivante: la demande de la
Yougoslavie aurait-elle été formulée n’était-ce celle de la Bosnie-Herzé-
govine? Je ne peux pas m’empécher de penser que non. Les principales
informations sur lesquelles fait fond la Yougoslavie ont trait à la période
allant d’avril 1992 à avril 1993 et avaient été rassemblées par la commis-
sion d’Etat yougoslave sur les crimes de guerre et le crime de génocide
pendant une certaine période de temps qui s’est achevée en avril 1993. A
supposer que ces informations (que ce soit en tout ou en partie) n’aient pas
pu être présentées à la Cour lors de l’examen de la demande précédente,
l’on comprend difficilement pourquoi elles ne le sont que quatre mois
environ après avoir été rassemblées et encore seulement en réponse à une
seconde demande de la Bosnie-Herzégovine. Si un génocide est en fait
commis contre les Serbes, la nécessité subsiste de prendre des mesures
pour y porter remède, quel que soit le retard mis à saisir la Cour; cepen-
dant, un tel retard est à mon avis pertinent pour apprécier le crédit que la
Yougoslavie même accorde à la qualité des allégations qu’elle avance
maintenant devant un organe judiciaire.

Amon avis, et sans soulever une quelconque question d’urgence en tant
qu’élément juridique indépendant, l’on peut raisonnablement considérer
que la demande de la Yougoslavie n’a été présentée qu’en raison de celle

43
APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. SHAHABUDDEEN) 365

de la Bosnie-Herzégovine et n’a pas été soumise assez rapidement pour
donner à penser que la Cour puisse à bon droit, à ce stade, se fonder sur les
pièces justificatives présentées afin d’indiquer les mesures conservatoires
que sollicite la Yougoslavie.

L'attitude de la Yougoslavie face à l'ordonnance rendue par la Cour
le 8 avril 1993

Il faut tenir compte aussi de la suite que la Yougoslavie a donnée aux
mesures conservatoires indiquées par la Cour dans son ordonnance du
8 avril 1993. La Bosnie-herzégovine se plaint de ce que la Yougoslavie
n’ait à aucun moment essayé de mettre en œuvre lesdites mesures. Le fait
que la Cour n’ait pas, à l’heure actuelle, à statuer sur le fond de l’affaire ne
signifie pas qu’elle ne puisse pas parvenir à une conclusion définitive
quant à la question spécifique de savoir si les mesures qu’elle a indiquées
ont été appliquées. À mes yeux, les éléments de preuve disponibles
conduisent à conclure que la Yougoslavie ne les a pas mises en œuvre.

Cette question de non-application débouche naturellement sur celle de
savoir si des mesures conservatoires sont juridiquement obligatoires.
C’est en 1986 que la Cour s’est le plus rapprochée d’une réponse à cette
question lorsqu'elle a dit:

«Lorsque la Cour conclut que la situation exige l’adoption de
mesures de ce genre, il incombe à chaque partie de prendre sérieuse-
ment en considération les indications ainsi données et de ne pas
fonder sa conduite uniquement sur ce qu’elle croît être ses droits.»
(Activités militaires et paramilitaires au Nicaragua et contre celui-ci
(Nicaragua c. Etats-Unis d'Amérique), C.IJ. Recueil 1986, p. 144,
par. 289.)

Cette conclusion et la mention qui en est faite au paragraphe 58 de
lordonnance rendue ce jour ne sont pas allées, dans leur formulation
prudente, jusqu’à dire que des mesures conservatoires sont obligatoires.
En fait, elles pourraient être interprétées comme signifiant que ces
mesures elles-mêmes ne sont pas obligatoires et que les Parties ont simple-
ment l'obligation de tenir compte de l’indication que la Cour en a donnée.
La question, si elle est encore sujette à discussion, remonte à la fonda-
tion de la Cour permanente de Justice internationale (C.P.J.1, Comité
consultatif de juristes, Procès-verbaux des séances du comité, 16 juin-
24 juillet 1920, p. 735). Les grands traits de la discussion sur le point de
savoir si des mesures conservatoires ont un caractère de recommandation
ou sont juridiquement contraignantes ont été reflétés dans les débats
concernant les pouvoirs réglementaires de la Cour qui ont eu lieu en 1931
(Actes et documents relatifs à l’organisation de la Cour, C.P.J.I. série D,
deuxième addendum au n° 2, p. 181-200). Je n’ai pas l'intention de résumer
ou d’analyser les thèses contradictoires défendues dans la masse considé-
rable d’études que cette question a suscitées depuis lors. Il n’est cependant
pas inutile de mentionner un échange de vues. ®

44
APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. SHAHABUDDEEN) 366

Se référant en 1935 au libellé du paragraphe 1 de l’article 41 du Statut de
la Cour permanente de Justice internationale, Henri Rolin a établi une
fine distinction entre la question des moyens d’exécution et celle du carac-
tére obligatoire des mesures conservatoires, faisant observer que:

«le motif allégué pour expliquer l’omission du mot «ordonne»
permet de toucher du doigt la fragilité des considérations qui ont
retenu le Comité de juristes: pas de moyen d’exécution, donc pas
d’ordre! Comme si le même argument n’aurait pas pu être invoqué
contre le caractère obligatoire des sentences au fond, comme si dans
l’ordre des juridictions nationales aussi le décrètement des mesures
provisoires n’appartient pas au judiciaire, le contrôle de leur exécu-
tion à l’exécutif!» (Henri A. Rolin, « Force obligatoire des ordon-
nances de la Cour permanente de Justice internationale en matière de
mesures conservatoires», dans Mélanges offerts à Ernest Mahaim,
1935, vol. 2, p. 286).

En 1952, parlant des termes employés au paragraphe 1 de l’article 41 du
Statut de la présente Cour à lumière de la Charte, il a remarqué:

«Ces termes pourraient paraître impliquer un pouvoir de décision
et une obligation pour les parties de s’y conformer.

Telle ne paraît pourtant pas être la portée de l’article 94 de la
Charte qui n’attribue d’effets obligatoires qu’aux arrêts rendus par la
Cour.» (Annuaire de l'Institut de droit international, 1954, vol. 45, I,
p. 487.)

Pour ces raisons, il a proposé un amendement à l’article 41 afin de bien
préciser que les mesures conservatoires ont un caractére obligatoire (ibid.,
p. 431).

Hersch Lauterpacht, pour sa part, a déclaré l’année suivante que:

«Je suis tout a fait d’accord avec la suggestion — bien que peut-
être pas avec le raisonnement — de M. Rolin pour ce qui est de l’ar-
ticle 41 du Statut relatif aux mesures conservatoires. Sans exprimer
d’avis sur le point de savoir sil’ indication de mesures conservatoires a
simplement la nature d’une recommandation, je pense que, si cette
derniére interprétation est correcte, il convient d’amender le Statut a
cet égard. Il n’est pas nécessairement contraire à lefficacité de
l'administration de la justice internationale que la Cour n’ait pas le
pouvoir de décréter, avec effet obligatoire, les mesures conserva-
toires que devraient prendre les parties. Je considére cependant qu’il
n’entre pas dans la fonction de la Cour de recommander des mesures
que les parties seraient libres d’accepter ou de rejeter.» (Ibid.
p. 535-536.)

Pour d’aucuns, par conséquent, l’on pourrait fort bien tolérer qu’eu égard
au cadre spécial dans lequel elle opère une juridiction internationale, à la
différence d’une juridiction de l’ordre interne, n’ait pas le pouvoir de
décréter des mesures conservatoires avec effet obligatoire. Ce qui était

45
APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. SHAHABUDDEEN) 367

moins acceptable, c'était qu’elle eût un «pouvoir», mais seulement un
«pouvoir» de recommander aux parties des mesures qu’elles seraient
libres d’accepter ou de rejeter.

La solution suggérée consistant à amender le Statut ne dégage évidem-
ment pas la Cour de son obligation, en attendant, de se prononcer sur
la question de l’interprétation à en donner, le moment venu, quant au ca-
ractère obligatoire des mesures conservatoires. On peut cependant se
demander si, pour répondre aux questions auxquelles la Cour est mainte-
nant confrontée, il faut statuer sur ce point d’interprétation spécifique. Il
pourra falloir régler ce point si, par exemple, la question était de savoir si
une partie a droit à réparation en raison de la non-application par l’autre
partie de mesures conservatoires, ou à une réparation pour les avoir elle-
même appliquées si la revendication formulée contre elle au principal
échoue ultérieurement, soit pour défaut de compétence, soit au fond.
Mais la Bosnie-Herzégovine ne prétend pas qu’une violation par la
Yougoslavie des mesures conservatoires indiquées le 8 avril 1993 expo-
sera cette dernière à une sanction juridique spécifique ou donnera à la
Bosnie-Herzégovine un droit juridique spécifique en rapport avec la
présente instance.

Ce doute peut être considéré comme quelque peu académique, et il se
peut fort bien qu’en réalité la question d'interprétation se pose. Je
n’entends cependant pas exprimer une opinion sur ce point car il me
semble qu’une autre démarche est possible.

La question essentielle est de savoir si la Yougoslavie a en fait appliqué
les mesures que la Cour attendait lui voir mettre en œuvre, qu’elles aient
ou non un caractère obligatoire. Une distinction peut être établie entre
Vindication de mesures et les mesures indiquées. En ce qui concerne
P«indication», il s’agit de savoir si elle a l'effet d’une décision judiciaire
qui impose une obligation juridique à une partie. En ce qui concerne les
«mesures», il faut déterminer si elles représentent une conclusion judi-
ciaire sur ce qui doit être fait pour sauvegarder les droits contestés. A mon
avis, même si l'indication n’est pas juridiquement obligatoire, les mesures
ont le caractère d’une conclusion judiciaire quant à ce qui s’impose pour
sauvegarder lesdits droits pendente lite, cette conclusion ayant été retirée, à
Pissue d’une procédure régulière, par la Cour siégeant en tant qu’organe
judiciaire dans l’exercice d’un pouvoir spécifique à elle conféré par le
droit. Il s’ensuit que tout manquement à appliquer lesdites mesures, même
s’il n’enfreint pas une obligation juridique, est en contradiction avec cette
conclusion judiciaire.

Certes, la Cour n’a pas le pouvoir de sanctionner une telle contradic-
tion, mais, selon moi, celle-ci est un élément dont elle doit tenir compte
pour évaluer la qualité des éléments de preuve présentés par la partie en
défaut à l’appui d’une demande tendant à obtenir des mesures devant
sauvegarder essentiellement les mêmes droits que ceux que l’ordonnance
initiale de la Cour avait en tout état de cause pour but de sauvegarder. Si la
Cour, qui a le pouvoir discrétionnaire incontestable de décider s’il con-
vient ou non de faire droit à une telle demande, ne peut pas ainsi prendre

46
APPLICATION DE CONVENTION GENOCIDE (OP. IND. SHAHABUDDEEN) 368

en considération un défaut d’application, l’on peut s’interroger sur l’uti-
lité de la disposition de l’article 78 du Règlement de la Cour à l’effet
que

«[lla Cour peut demander aux parties des renseignements sur toutes
questions relatives à la mise en œuvre de mesures conservatoires indi-
quées par elle» (voir Geneviève Guyomar, Commentaire du règle-
ment de la Cour internationale de Justice, 1983, p. 495-496).

Etant parvenu à ce point, il est bon de tenir compte de l’avis suivant,
exprimé par Dumbauld:

«Lorsqu'un refus de fournir des renseignements ou de mettre en
œuvre des mesures conservatoires est ouvertement affirmé, il naît
apparemment une présomption qui se substitue à des éléments de
preuve directs en ce sens qu’elle légitime une conclusion pouvant
raisonnablement être déduite du fait en question.» (E. Dumbauld,
Interim Measures of Protection in International Controversies, 1932,
p. 161; notes omises.)

La Yougoslavie, n’ayant pas mis en œuvre les mesures conservatoires
indiquées par la Cour, sollicite maintenant elle-méme de telles mesures. Je
ne vais pas jusqu’à dire que la non-application des mesures précédem-
ment indiquées interdit nécessairement automatiquement a la Yougosla-
vie de formuler sa demande (comme cela pourrait fort bien étre le cas dans
certains systèmes de droit interne), mais il s’agit à mes yeux d’un élément
qui légitime la conclusion à l’effet que, compte tenu de toutes les circons-
tances, il ne serait pas approprié pour la Cour, à ce stade, de faire fond sur
les informations présentées par la Yougoslavie à l’appui des mesures
spécifiques qu’elle sollicite.

Ill. CONCLUSION

On conçoit difficilement quelles mesures la Cour pourrait utilement, et
dans les limites de sa compétence, indiquer en sus de celles déjà énoncées
dans son ordonnance précédente. D’un autre côté, la situation s’est à tel
point dégradée depuis que l’ordonnance antérieure a été rendue que
la Cour ne saurait faire moins que de demander la mise en œuvre immé-
diate et effective des mesures conservatoires qui y sont indiquées.
Sir Hersch Lauterpacht ne pensait pas à la Cour lorsqu'il a dit:

«Sans doute, on peut poser en règle qu’on ne rencontre pas de
difficultés à ne rien faire ou à faire peu de chose, mais cela ne peut
guére fournir un critère raisonnable pour apprécier l’accomplisse-
ment de la tâche qui incombe à l’autorité de surveillance. » (Admissi-
bilité de l'audition de pétitionnaires par le Comité du Sud-Ouest
africain, C.I.J. Recueil 1956, p. 53-54.)

47
APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. SHAHABUDDEEN) 369

La Cour ne se trouve évidemment pas dans la situation de l’autorité de
surveillance dont il s’agissait dans cette affaire, mais cela ne saurait suffire
à priver cette observation de pertinence pour ce qui est de la compétence
qui lui appartient. Il n’est d’ailleurs pas nécessaire d’en arriver là car, pour
transposer les termes utilisés naguère par M. Read de leur contexte paci-
fique à celui des actes inimaginables de cruauté qui sont perpétrés en
Bosnie-Herzégovine:

«Il faut un acte de courage pour transformer l’inconcevable en ce
qui est concevable, et un second ou un troisième pour en faire quel-
que chose de normal. » (Cité dans Georg Schwarzenberger, Interna-
tional Law as Applied by International Courts and Tribunals, vol. IV,

p.21)

(Signé) Mohamed SHAHABUDDEEN.

48
